El Juez Asociado SeñoR De Jesús
emitió la opinión del tribunal.
Este es un pleito sobre cumplimiento de contrato insti-tuido por Emilio Alvarez contra los únicos y universales he-*363rederos de su esposa, Angel Eurípides y Rafaela Manzano. Cuando Alvarez contrajo matrimonio - con Aurelia Manzano aportó ella una finca rústica de 25.58 cuerdas descrita en la demanda, en la cual existían cinco casas. La finca se hallaba afecta a una hipoteca a favor del Federal Land Bank of Baltimore. Durante el matrimonio construyeron en el mismo terreno cuatro casas, las cuales pertenecen a la sociedad de gananciales. Existiendo desavenencias entre Alvarez y los dos herederos de su esposa, a instancia del primero, la corte inferior decretó la administración judicial de todos los bie-nes de la herencia. Señalada la vista de un incidente de la administración judicial para el 30 de junio de 1944, Alvarez y los dos herederos se encontraron en la córte inferior y ha-biéndose sugerido la posibilidad de que las partes pudiesen llegar a un acuerdo respecto a la división del caudal, solici-taron la suspensión de la vista y las partes, asistidas de sus respectivos abogados, se reunieron en la sala de sesiones, llegando a un convenio que formalizaron en el siguiente do-cumento :
“Documento de Transacción
“Sépase poR el PREsente Documento, Que Nosotros: de Una Parte.- Los hermanos Doña Rafaela y don Ángel Eurípides Man-zano, ambos mayores de edad, casados, de oficios domésticos ella, agri-cultor él y vecinos de Mayagüez y Ciales respectivamente.
“Y de la OtRA Parte: Don Emilio Alvarez, mayor de edad, viudo, comerciante y vecino de San Juan, P. R.
“Contratamos Haciendo Constar lo Siguiente:
“1. Que con el fin de dar término a la Administración Judicial ■ pendiente ante esta Corte de Distrito de Arecibo, Puerto Rico, pro-movida por don Emilio Alvarez, bajo el caso Civil número 4725, las partes han llegado a un acuerdo amistoso, el cual consiste en lo siguiente:
“(a) Los comparecientes doña Rafaela y don Ángel Eurípides Manzano, se obligan vender a favor de don Emilio Alvarez y éste se compromete a comprar, sus participaciones que les corresponde en los bienes dejados por la finada doña Aurelia Manzano, hermana' de los primeros y esposa que fué del segundo compareciente, con-*364sistente dichos bienes en una finca rústica radicada en el barrio Jaguas de Cíales, compuesta de veinticinco cuerdas más o menos, y conteniendo varias casas-viviendas, de las cuales algunas de las ca-sas o sean 5, son de carácter privativo y 4 casas, son de carácter gananciales entre la finada doña Aurelia Manzano y don Emilio Alvarez.
“(5) A los efectos de la venta se valora la finca con todas sus casas en la cantidad de catorce mil dólares ($14,000).
“ (o) Las casas de carácter gananciales, que son cuatro, se valoran en la cantidad de cuatro mil quinientos dólares ($4,500).
“ (d) En el inventario del caso de Administración Judicial figu-ran como bienes muebles un automóvil marca ‘Packard’, muebles en Río Piedras y muebles en Cíales, y las partes, acuerdan que todos correspondan al señor Don Emilio Alvarez, pero en cambio éste de-berá renunciar a la cuota de usufructo legal como viudo.
“ (e) Antes de pxocederse al otorgamiento de la escritura de com-praventa se arreglará previamente una reclamación que tiene pen-diente el Ledo. Camuñas en la Sucesión por servicios profesionales prestados, y al efecto el señor Alvarez puede retener una cantidad en su poder para atender al pago de dicha deuda.
“ (/) Las deudas según' inventario practicado por los compare-cientes ascienden a la suma de mil seiscientos diez y siete dólares ochenta centavos ($1,617.80), más o menos’y de ésta los hermanos de apellido Manzano deberán pagar la mitad y la otra mitad le corres-ponde al señor Alvarez, y en igual proporción se comprometen a aten-der al pago de cualquier otra deuda que aparezca.
“ (g) El señor Alvarez pagó la suma de ciento cuarenta dólares ($140), por concepto de deuda'de los muebles de Río Piedras, de cuya suma los hermanos Manzano deberán pagar la mitad.
“ (h) Desde septiembre del año 1942, las casas de carácter ganan-ciales han venido rentando a razón de cuarenta y dos dólares ($42) mensuales de cuyas rentas el señor Alvarez tendrá derecho a percibir la mitad.
“Y para que así conste, lo firman las partes de común acuerdo en Arecibo, Puerto Rico, hoy día 30 de junio de 1944.
“(Fdo.) Emilio Alvarez
“(Fdo.) Rafaela Manzano
“(■Fdo.) Ángel E. Manzano
“Testigos: (Fdo.) José Febo. (Fdo.) Evaristo Ortiz.”
Como además del crédito hipotecario del Federal Land Bank of Baltimore habían algunas deudas de la herencia *365cuyas cantidades exactas ignoraban las partes en aquella fecha, se fijó el 6 de julio siguiente para reunirse en la ofi-cina del abogado del demandante en Ciales con el propósito de determinar dichas deudas, las cuales, de acuerdo con el contrato, debían pagarse de por mitad por el demandante y los demandados. Una vez determinado el importe de estas cuentas, se procedería a firmar la correspondiente escritura. La reunión se celebró el 20 de julio, haciéndose entonces la siguiente liquidación:
Deudas aceptadas en el documento $1, 617. 80
Deuda aceptada por pago de muebles 140. 00
Deuda de Ramón Fernández . 90.00
Deuda de Maximino Fernández 70. 75
Deuda por concepto de agua al Municipio de
Ciales 7.80
$1, 926. 37
Se determinó, además, que el crédito hipotecario del Federal Land Bank of Baltimore montaba a $1,164.24. Aunque se fijó el montante de las deudas, no se firmó la escritura por divergencia en la interpretación del- contrato. Alegaban los demandados que las cuatro casas de la sociedad de ganan-ciales no estaban incluidas en el precio de $14,000, que “a los efectos de la venta” se fijó a la finca con todas sus casas y pretendían que a dicha cantidad se sumasen $2,250 que era el valor que tenía la participación de los demandados en las cuatro casas de la sociedad de gananciales. El demandante a su vez exigió que el montante del crédito hipotecario del Federal Land Bank of Baltimore en su totalidad fuese de-ducido de los $14,000. En tales circunstancias, no se con-sumó la transacción y algún tiempo después Alvarez instó este pleito de cumplimiento de contrato.
La sentencia que declaró con lugar la demanda, en su parte dispositiva, decretó:
*366"Por lo tanto habiéndose valorado la finca con todas sus casas en la cantidad de catorce, mil dólares ($14,000) hay que deducir de dicha cantidad las siguientes partidas:
Mitad de las deudas ascendentes a $1,926.37- $963.18
Mitad de la hipoteca debida al Banco Federal- 582.12
Mitad del valor de las casas gananciales- 2, 250. 00
Mitad de, la renta de las casas gananciales hasta el día
30 de abril de 1945 ascendente a un total de $1,344- 672. 00 que hace un total de cuatro mil cuatrocientos sesenta y siete dólares treinta centavos-$4, 467. 30.
Corresponde por tanto a los demandados percibir como pago total por la finca que se describe en la demanda y las casas contenidas en ella tanto gananciales como privativas, la cantidad de nueve mil quinientos treinta y dos dólares, setenta centavos ($9,532.70); además el demandante y los demandados deberán depositar en la secretaría de esta corte, para satisfacer en su día los honorarios corespondientes al Ledo. Camuñas, (párrafo ‘e’ del contrato) la, cantidad de qui-nientos dólares ($500) o sea doscientos cincuenta dólares ($250) cada parte.
"POR tanto, la Corte dicta sentencia declarando con lugar la demanda y en su consecuencia ordena que el demandante deposite en la secretaría de esta Corte en el término de 15 días a contar desde la fecha en que esta sentencia sea firme, la cantidad de nueve mil quinientos treinta y dos dólares, setenta centavos ($9,532.70), dis-poniéndose que los demandados una vez depositada por el demandante la suma anteriormente dicha, deben proceder a otorgar la correspon-diente escritura de traspaso de la finca de 25 cuerdas, 58 céntimos descrita en la demanda, a favor del demandante, comprendiendo en dicha venta todas las casas contenidas en ella; y en caso de que no lo efectúen los demandados, _ que se proceda por el Márshal de esta Corte a otorgar la correspondiente escritura de traspaso de dicha, finca a favor del demandante.
"Y también dispone que el demandante, y los demandados depo-siten en la secretaría de esta corte quinientos dólares ($500) o sea doscientos cincuenta dólares ($250) cada parte, para los honorarios correspondientes al Ledo. José Camuñas de Río Piedras por los ser-vicios prestados a la sucesión de Aurelia Manzano Padró, imponién-dose las costas a los demandados y $150 para honorarios del abogado del demandante ’
Ambas partes apelaron. Los demandados, de la totalidad de la sentencia. El demandante, del pronunciamiento que *367dispuso que se dedujese del precio de venta la mitad del crédito hipotecario, o sea $582.12 y no su totalidad.
Como hemos visto, esa deuda no se mencionó expresamente en el contrato de transacción, ni en aquel momento se conocía su montante exacto; pero- es un hecho que tanto el demandante como los demandados conocían la existencia de la deuda cuando firmaron el contrato. El demandante, algo remiso al principio, pero francamente después, y su testigo José Febo, declararon que aunque el crédito no se mencionó en el contrato, los demandados oralmente convinieron con el demandante que se deduciría en su totalidad. La corte inferior parece no haber dado crédito a estos testigos en cuanto a este particular, pues decretó que sólo dedujese la mitad. Somos de opinión que ese pronunciamiento no es erróneo, pues esa era una deuda de la herencia, y aunque no se mencionase expresamente en el contrato, claramente quedó cubierta por la cláusula (/) de dicho contrato dispositiva de que cualquier deuda que apareciere debería pagarse de por mitad por las partes.
Pasemos ahora a considerar el recurso de los deman-dados.
 La primera contención de los demandados es que el contrato suscrito el 30 de junio fué una mera tentativa de transacción, sujeta a que en una reunión que posteriormente debía celebrarse en Cíales las partes llegaran a un acuerdo sobre ciertas partidas que no habían sido determinadas en el contrato, y que al celebrarse la reunión las partes no pudieron llegar a un acuerdo.
El contrato no fué una mera tentativa de transacción. En el documento se valoró la finca rústica con todas sus ca-sas, a los efectos de la venta, en $14,000, quedando así in-cluidas en ese precio las cuatro casas pertenecientes a la so-ciedad de gananciales. Pero como en esas cuatro casas el demandante tenía una participación igual a la mitad dé su valor, y como es de presumir que él no compraba a los de-*368mandados nada más qne el interés que éstos tenían en las casas, se fijó su valor total en $4,500, debiendo por consi-guiente deducirse de los $14,000 la cantidad de $2,250 que era el interés que en dichas casas tenía el comprador. Se convino en que ciertos bienes muebles existentes en Eío Piedras y Cía-les, respectivamente, a pesar de pertenecer a la sociedad de gananciales, se adjudicarían al demandante, quien a su vez se obligó a renunciar al usufructo vidual a que tenía derecho. Se hizo un inventario de las deudas de la herencia, las cua-les ascendieron' a $1,617.80, estipulándose que de esa suma el demandante pagaría la mitad y la otra mitad correspon-día a los demandados, estableciéndose la misma norma para' cualquier otra deuda que apareciera. Se acordó también que antes de procederse al otorgamiento de la escritura se arre-glaría una reclamación pendiente que tenía el abogado Ca-muñas y se autorizó al Sr. Alvarez para retener una can-tidad en su poder para atender al pago de la deuda. Tam-bién se declaró que el Sr. Alvarez había pagado $140 a cuenta de los muebles que habían en Eío Piedras y que de dicha suma los demandados deberían pagar la mitad. Por último,, se aclaró en que desde septiembre de 1942 las casas de ca-rácter ganancial habían venido produciendo rentas a razón de $42 mensuales, y que de esas rentas el demandante tenía derecho a percibir la mitad.
El hecho de que al momento de firmarse el contrato nose supiese exactamente el montante de algunas deudas, tales, como la del Banco Federal por concepto del crédito hipote-cario, y lo adeudado en el comercio de. Ciales por concepto de madera y otros materiales de construcción, no implica que el contrato fuese incierto como alegan los demandados, y que por consiguiente no procediese la acción de cumplimiento de contrato, pues una simple operación aritmética establecería la cantidad exacta que debía pagar el demandante. Es ver-dad que en aquella ocasión no se precisó exactamente el pre-cio que, luego de deducida la mitad del importe de las cu en-*369tas pendientes, había de pagar el comprador, pero se esta-blecieron las normas para determinarlo, con lo cual se cum-plía el requisito del precio cierto exigido por el art. 1334 del Código Civil. Véase, por analogía, Morales v. Alvarez, 63 D.P.R. 208, 211.
El contrato quedó perfeccionado en Arecibo el 30 de ju-nio de 1944, cuando las dos partes, vendedores y comprador, llegaron a un acuerdo respecto al precio y a la cosa. Lo que las partes pospusieron para llevar a cabo en Ciales fué la consumación del contrato, y no pudiéndose verificar. la consumación entonces, la exigió el demandante a través de-, este pleito de cumplimiento de contrato.
Arguyen los demandados que erró la corte inferior al declarar con lugar la demanda porque el referido documento no fué aprobado por la corte. Sostienen que era necesaria esa aprobación por hallarse los bienes sujetos a una administración judicial.
Tal aprobación no era necesaria, pues todas las personas interesadas en la herencia, es decir, el demandante y los de-mandados, son mayores de edad. Véase por analogía el art. 604 del Código de Enjuiciamiento Civil. Una vez puestas de acuerdo las partes, o firme ya la sentencia decretando el cumplimiento del contrato y otorgada la correspondiente es-critura, bastaría solicitar de la corte que diese por terminada la administración judicial y ordenase al administrador que hiciese entrega de los bienes al comprador.
Sostienen los demandados que la corte inferior actuó sin jurisdicción en este caso al aprobar la división de bienes de la herencia de Aurelia Manzano sin exigir el correspondiente recibo acreditativo del pago de la contribución de herencia.
Esta contención de ]os demandados está predicada en lo dispuesto en la sección 12 de la Ley núm. 99 aprobada el 23 de agosto de 1925 (Leyes de 1925, pág. 791), según fué en-*370mendada por la Ley niixn. 20, aprobada el 27 de abril de 1933 ■(Leyes de 1932-33, pág. 233).(1)
Sin duda que, 'a través del contrato cuyo cumplimiento ■decretó la corte, se llevó a cabo la división de la herencia de Aurelia Manzano. Pero siendo todos los herederos ma-yores de edad, la división de la herencia no necesitaba la apro-bación judicial, de conformidad con el art. 604 del Código de Enjuiciamiento Civil. Por consiguiente,' la sección 12 no privó de jurisdicción a la corte para dictar la sentencia en ■este caso. No es que las partes en este caso puedan burlar lo prescrito en la citada sección 12, pues al proceder al otor-gamiento de la escritura, que de acuerdo con la sentencia tenía que otorgarse, el notario, en cumplimiento de la citada sección 12, no autorizaría la referida escritura, a menos que se le presentase el recibo del pago de la contribución de he-rencia. El Registrador, a su vez, de acuerdo con la misma sección 12, no inscribiría la escritura sin que también se le . acreditase el pago de la contribución de herencia.
 Por último, se quejan los demandados de que la • corte inferior les impuso el pago de las costas y honorarios Me abogado.
*371En cnanto a la condena de costas, repetidas veces Remos resnelto que sn imposición a la parte contra quien se dicte la sentencia es imperativa por mandato expreso de la ley. En cnanto a la condena de honorarios concierne, sn imposi-ción es discrecional en la corte sentenciadora, considerada la temeridad, grado de cnlpa en el litigio y el trabajo necesa-riamente prestado por el abogado de la otra parte. No vemos motivo qne jnstifiqne la revocación de ese pronunciamiento.

Procede la confirmación de la sentencia.


Dicha sección, según fué enmendada, dice así:
‘ ‘Excepto en los casos especiales, según se determina en el artículo 5a de esta Ley, ningún tribunal aprobará la división o distribución de los bienes de ningún fallecido, ni permitirá la liquidación final de las cuentas de ningún alba-oea, administrador, fideicomisario o persona que administre cualesquiera bienes, a monos' de haberse presentado y exhiban el recibo o los recibos especiales, según lo dispuesto en el artículo 11 de esta Ley; y ningún notario expedirá, autorizará o certificará instrumento alguno de sentencia, división, o distribución, ■enajenación o hipoteca de bienes, a menos de haberse 'presentado dicho recibo •o recibos, expedidos por el Tesorero; y ningún registrador inscribirá en ningún registro a su cargo, instrumento alguno ni fallo, sentencia o auto judicial auto-rizado, dictado o emitido en relación eon la división, distribución o entrega de ■dichos bienes, a menos de haberse presentado el recibo o recibos expedidos por el Tesorero; y las personas que infrinjan las prescripciones de este artículo serán responsables por todas las contribuciones no satisfechas, a causa de dicha infracción pagando además el interés, según se dispone en el artículo 9 de ■esta Ley, o incurrirán en un delito menos grave que se castigará con multa que no será menos de cien (100) a mil (1,000) dólares o cárcel por tres meses a ■nn año, o ambas penas a discreción del tribunal.”